A JURY in the district court of Pueblo county heretofore found one Joe Arridy guilty of murder and fixed his punishment at death. Motion for a new trial was made and denied, and judgment rendered upon the verdict. Thereafter Arridy prosecuted a writ of error from this court and after a review of the record the judgment was affirmed.Arridy v. People, 103 Colo. 29, 82 P.2d 757. *Page 336 
Motion for rehearing was subsequently denied and the week of November 14, 1938, was fixed for the execution of the death sentence. In the murder trial the defense of insanity at the time of the alleged commission of the offense and since, was interposed by Arridy.
November 15, 1938, in the county court of Fremont county, in which county is located the state penitentiary where Arridy lately has been confined, Leonard Schwinn, Abbot of Holy Cross Abbey at Canon City, filed a complaint alleging the present insanity of Arridy and praying for an inquisition by the court on that allegation. November 17, 1938, citing the above mentioned county court proceeding as the basis therefor, counsel for Arridy, who likewise appear as counsel for the respondents here, applied to this court for further postponement of the execution and an additional stay was granted by us. In the interim the county court, purporting to act under the authority of sections 1 to 7 inclusive, chapter 105, '35 C. S. A., commonly known as the "lunacy statute," proceeded to issue a warrant directing the sheriff of Fremont county to take Arridy into custody, appointed a special lunacy commission and fixed a time for the first session thereof. November 18, 1938, the petitioner here, represented by the Attorney General, who, previously in the county court had unsuccessfully protested its lack of jurisdiction to proceed, filed this original proceeding for a writ of prohibition. Thereupon we entered an order staying further action in the county court and requiring the respondents to show cause. Pursuant thereto their answer as well as the briefs of the respective parties have since been filed.
As appears from the allegations of the answer of respondents, the object of the proceeding instituted in the Fremont county court is to procure an inquisition into the present mental condition of Arridy, to the end that if "it be determined that said Joe Arridy is insane, as alleged in said lunacy complaint, then under the law of *Page 337 
the State of Colorado said Joe Arridy cannot be duly executed."
[1, 2] The primary question here presented for solution is whether the Fremont county court had jurisdiction to proceed with the proposed inquisition. A person who was sane at the time he committed a criminal offense and at the time of the trial, which is the situation here as has been legally determined by the verdict of the jury and the judgment of the trial court in the murder case — but claims to have become insane during his confinement awaiting execution of the death sentence — does not have an absolute right to a trial to determine his present mental condition, unless it is expressly conferred by statute, since the recognition of such right in unqualified form would be tantamount to granting a convict the privilege of thwarting the administration of criminal justice for an indefinite term. 14 Am. Jur., P. 804, § 48; Bulger v.People, 61 Colo. 187, 156 P. 800; Shank v. People,79 Colo. 576, 247 P. 559. Our statute ('35 C. S. A., c. 48, § 7), prescribing that a person who becomes insane after conviction of a capital offense, shall not be executed until his recovery from the lunacy, is as follows:
"A person that becomes lunatic or insane after the commission of a crime or misdemeanor ought not to be tried for the offense during the continuance of the lunacy or insanity. If, after verdict of guilty and before judgment pronounced, such person becomes lunatic or insane, then no judgment shall be given while such lunacy or insanity shall continue, and if after judgment and before execution of the sentence, such person becomes lunatic or insane, then in case the punishment be capital, the execution thereof shall be stayed until the recovery of such person from the insanity or lunacy. In all these cases it shall be the duty of the court to impanel a jury to try the question whether the accused be at the time of impaneling insane or lunatic."
We determined in Bulger v. People, supra, that this statute departed from the common law only in the *Page 338 
concluding sentence of the section relating to the impaneling of a jury. The Supreme Court of Illinois, under a statute identical with ours, announced the same conclusion inPeople v. Preston, 345 Ill. 11, 177 N.E. 761. At common law an inquisition to determine the mental condition of a person convicted of crime and under sentence of death, but who it was alleged had become insane since rendition of judgment, was under the control of the trial court and that court alone decided when an inquisition was warranted. 4 Blackstone's Commentaries, p. 395; Nobles v.Georgia, 168 U.S. 398, 18 Sup. Ct. 87, 42 L. Ed. 515;People v. Preston, supra; Ex parte Chesser, 93 Fla. 190,112 So. 87.
This collateral proceeding was merely an appeal to the humanity of the court to postpone the execution. Larosv. Commonwealth, 84 Pa. 202. "An inquisition in common law was under the control of the trial court. * * * It alone decided when the circumstances suggested an inquisition, and it conducted the inquisition itself, or supervised the calling and return of the jury. Aside from the power of the crown to pardon because of insanity — just as it could pardon for any other cause — the sole control over the question of insanity was in the trial court." In re Herron, 77 N.J.L. 315, 72 A. 133. In the latter case the court further determined that a New Jersey statute relative to inquisitions as to the sanity of persons confined under a sentence of imprisonment did not include a case where a person was confined under sentence of death. In Ex parte State, ex rel. AttorneyGeneral, 150 Ala. 489, 43 So. 490, 10 L.R.A. (N.S.) 1129, it was held that an application to inquire into the sanity of a person held under sentence of death must be made to the court imposing the sentence, and cannot be made to another court, upon the principle that such a person is technically in the custody of the trial court whose duty it is to see that the sentence is executed. To the same effect are: Duncan v. State, 110 Ark. 523, 162 S.W. 573;Baughn v. State, 100 Ga. 554, 28 S.E. 68, 38 L.R.A. 577, *Page 339 
affirmed in Nobles v. State, 168 U.S. 398, 18 Sup. Ct. 87,42 L. Ed. 515; Sears v. State, 112 Ga. 382, 37 S.E. 443;State v. Nordstrom, 21 Wash. 403, 58 P. 248, 53 L.R.A. 584.
In Ferguson v. Martineau, 115 Ark. 317, 171 S.W. 472, Ann. Cas. 1916E 421, where the right of the probate court to proceed with an inquisition in a case of this character was denied, it was said that an Arkansas statute providing for a sanity inquisition by the probate court — generally similar to sections 1 to 7, chapter 105, '35 C. S. A., under which the county court here purports to proceed — was enacted solely for the purpose of protecting the civil and property rights of insane persons and had no reference whatever to determining the issue of the sanity of one who has been convicted and sentenced to be executed for a criminal offense and who is already in custody of law for that purpose. To substantially the same effect is In re Smith, 25 N.M. 48, 176 P. 819, 3 A.L.R. 83.
It, therefore, follows that, since our statute has made no change in the common law other than we have indicated, no court, save the district court of Pueblo county in which the murder trial was held, has jurisdiction to make inquiry into the present mental condition of Arridy and the initiating of an insanity inquisition is solely within the discretion of that court. Indeed, the use of the word "court" in the last sentence of the statute definitely shows that proceedings of the character here under consideration must be had in the trial court. Concerning the discretion so conferred upon the trial court we said inBulger v. People, supra, at page 193: "Thereunder when insanity in such cases is suggested or alleged the court may determine the condition of the prisoner's mind by a personal inspection or examination of him, either public or private; by inquiry from attending physicians, or from those around the prisoner who have means of knowledge; and if, after such investigation and inquiry, the judge has no doubt of the prisoner's sanity he is neither bound *Page 340 
to nor should he order an inquisition. 10 Cyc. Pl.  Prac., p. 1220; Bonds v. Tennessee [1 M.  Y. 143, 17 Am. Dec. 795]; Nobles v. Georgia [168 U.S. 398]."
[3] Where the trial court believes that the convict is insane, or perhaps, where it has a doubt of his sanity, it must impanel a jury and try the question. Bulger v.People, supra. In this state no such right, authority or discretion is conferred upon the county court by any statute. Our attention has been called to no case, and by diligent search we have discovered none, wherein it has been held — unless otherwise provided by statute — that any court, other than that before which the principal trial was held, has the right or discretion to order an inquisition concerning the mental condition of a person under capital sentence, subsequent to the pronouncing of the principal judgment.
Neither Turley v. People, 73 Colo. 518, 216 P. 536, nor Sherrill v. People, 75 Colo. 401, 225 P. 840, has any bearing on the controversy here. In those cases the issue presented related to the admissibility as evidence in the trial of criminal cases in district courts of records of lunacy inquests in county courts, held before the trial of the criminal charges, and ordered by the respective district courts under the provisions of section 15, chapter 105, '35 C. S. A., and no jurisdictional questions were involved.
[4] We are of the opinion also, that the complaint filed in the county court in the present case is wholly insufficient to justify an inquisition of this character even if that court had jurisdiction. The defense urged by Arridy against his conviction in the trial of the murder case, as we have mentioned, was that he was insane. This issue was found against him by the jury and trial court, and the judgment affirmed by this court. The complaint in the county court alleges merely a present status of insanity and does not aver that the insanity so pleaded is a condition which has arisen since the conviction, a prerequisite to the invocation of our statute; consequently *Page 341 
it is not apparent from that pleading whether, as a matter of fact, a new issue is presented or the old defense already adjudicated against the convict is again asserted. "Where, after conviction, defendant asserts that he is insane and asks that sentence be postponed, his application should show that such insanity arose subsequent to conviction, especially where the question as to defendant's insanity was at issue and found against him in the main trial." 16 C. J. p. 1283. This text is supported by the cases of: Shank v. People, supra; Lewis v. State,155 Miss. 810, 125 So. 419; Springer v. State,63 Tex. Cr. 266, 140 S.W. 99; State v. Potts, 49 La. Ann. 1500, 22 So. 738; State v. Brinyea, 5 Ala. 241; Commonwealth v. Hays,195 Pa. 270, 45 A. 728. The fallacy of the contention that an averment of present insanity is equivalent in effect to an allegation that the convict has become insane since his conviction, is clearly demonstrated by the opinion in the case of Lewis v. State, supra.
We, therefore, must conclude that the county court of Fremont county is without jurisdiction to proceed with the pending inquisition and the writ of prohibition accordingly is allowed.
MR. JUSTICE HILLIARD, MR. JUSTICE BOUCK and MR. JUSTICE HOLLAND dissent.